Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 1 of 42




                                                 EXHIBIT
                                                    A
        Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 2 of 42
                                                                                      CLERK OF SUPERIOR COURT
                                                                                      PUTNAM COUNTY, GEORGIA
                                                                                    SUCV2019000231
                     IN THE SUPERIOR COURT OF PUTNAM COUNTY
                                                                                       FEB 11, 2020 04:23 PM
                                 STATE OF GEORGIA

DEBRA VAUGHN DLUGOLENSKI,                      )
                                               )
       Petitioner,                             )      CIVIL ACTION FILE
                                               )      NO. 2019CV231
v.                                             )
                                               )
CLARENCE DEAN ALFORD,                          )
                                               )
       Respondent.                             )
                                               )

        PETITIONER’S NOTICE OF 30(B)(6) DEPOSITION DUCES TECUM TO
                    NON-PARTY ARIYA PROPERTIES, LLC

TO:    Ariya Properties, LLC
       c/o Shyam Khanwani, Registered Agent
       303 Revolution Drive, Peachtree City, GA 30269

       PLEASE TAKE NOTICE that, pursuant to the provisions of the entire Georgia Civil

Practice Act, including, but not limited to, O.C.G.A. §§ 9-11-30(b)(6), 9-11-32, 9-11-34, and 9-

11-45, Petitioner Debra Vaughn Dlugolenski (“Petitioner”) will take the deposition of a Rule

30(b)(6) representative of ARIYA PROPERTIES, LLC at the Hilton Garden Inn, 2010 North

Commerce Drive, Peachtree City, Georgia 30269, on Friday, February 21, 2020 at 10:00 a.m.,

before an officer there present who is duly authorized by law to administer oaths and will be

recorded by stenographic means. The deposition shall be taken pursuant to the entire Georgia

Civil Practice Act, including, but not limited to, O.C.G.A. § 9-11-30(b)(6) and O.C.G.A. § 9-11-

45, for the purpose of discovery, for the preservation of evidence and testimony to be used at trial,

and for all other purposes permitted by law.

       Ariya Properties, LLC shall designate one or more officers, directors and/or managing

agents to testify on its behalf in regard to the matters set forth in Exhibit “A” of the enclosed

Subpoena. Ariya Properties, LLC is further required to prepare the designated deponent(s) so that
         Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 3 of 42



such person(s) can give complete, knowledgeable, and binding answer on behalf of Ariya

Properties, LLC. The designated deponent(s) shall testify as to the matters known or reasonably

available in regard to the documents, authenticity, and subject matter of the topics listed in Exhibit

“A” of the enclosed Subpoena. If for any reason this deposition cannot be commenced, or if

commenced, cannot be concluded on that day, the deposition will continue daily at the same time

and place until completed.

         Ariya Properties, LLC is further required to produce the documents set forth in the

“Schedule of Documents to be Produced” on Exhibit “A” of the enclosed Subpoena on or before

5:00 p.m. on Wednesday, February 19, 2020 to Petitioner’s counsel, Kevin L. Ward, Esq., at

Schulten Ward Turner & Weiss, LLP, 260 Peachtree Street NW, Suite 2700, Atlanta, Georgia

30303.

         This 11th day of February 2020.

                                               SCHULTEN WARD TURNER & WEISS, LLP


                                               /s/ Kevin L. Ward
                                               Kevin L Ward, Georgia Bar No. 737020
                                               Ida Sassani, Georgia Bar No. 755953
                                               Counsel for Petitioner
260 Peachtree Street, NW, Suite 2700
Atlanta, Georgia 30303
(404) 688-6800 Office
(404) 688-6840 Facsimile
k.ward@swtwlaw.com
i.sassani@swtwlaw.com




                                                -2-
        Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 4 of 42



                     IN THE SUPERIOR COURT OF PUTNAM COUNTY
                                 STATE OF GEORGIA

DEBRA VAUGHN DLUGOLENSKI,                    )
                                             )
       Petitioner,                           )         CIVIL ACTION FILE
                                             )         NO. 2019CV231
v.                                           )
                                             )
CLARENCE DEAN ALFORD,                        )
                                             )
       Respondent.                           )
                                             )

                                CERTIFICATE OF SERVICE

       I hereby certify that I have this day caused a true and correct copy of the above and

foregoing Petitioner’s Notice of 30(b)(6) Deposition Duces Tecum to Non-Party Ariya

Properties, LLC and attached Subpoena to Ariya Properties, LLC for Rule 30(b)(6)

Deposition and for the Production of Documents to be served upon counsel for Respondent by

statutory electronic service and by filing same with the Clerk of Court using the PeachCourt system

which provides automatic notice to:

       Marcy A. Hanks, Esq.
       Foster Hanks & Ballard
       302 North Broad Street
       P.O. Box 710
       Monroe, Georgia 30655
       hanks@fhblawfirm.com

and upon the following by Federal Express, overnight delivery, at the following address:

       Ariya Properties, LLC
       c/o Shyam Khanwani, Registered Agent
       303 Revolution Drive
       Peachtree City, GA 30269
       Tracking No. 7777 3925 1267

                                  [signature on following page]




                                                 -3-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 5 of 42



       So certified, this 11th day of February 2020.

                                             SCHULTEN WARD TURNER & WEISS, LLP

                                             /s/ Kevin L. Ward
                                             Kevin L. Ward, Georgia Bar No. 737020
Schulten Ward Turner & Weiss, LLP
260 Peachtree Street, N.W., Suite 2700
Atlanta, Georgia 30303
404-688-6800 (Phone)
404-688-6840 (Fax)
k.ward@swtwlaw.com




                                               -4-
        Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 6 of 42



                      IN THE SUPERIOR COURT OF PUTNAM COUNTY
                                  STATE OF GEORGIA

DEBRA VAUGHN DLUGOLENSKI,                     )
                                              )
        Petitioner,                           )         CIVIL ACTION FILE
                                              )         NO. 2019CV231
v.                                            )
                                              )
CLARENCE DEAN ALFORD,                         )
                                              )
        Respondent.                           )
                                              )

            SUBPOENA TO NON-PARTY ARIYA PROPERTIES, LLC FOR
      RULE 30(b)(6) DEPOSITION AND FOR THE PRODUCTION OF DOCUMENTS

TO:     Ariya Properties, LLC
        c/o Shyam Khanwani, Registered Agent
        303 Revolution Drive, Peachtree City, GA 30269

        YOU ARE HEREBY COMMANDED that, laying all other business aside, your

designated representative(s) shall personally be and appear at the Hilton Garden Inn, 2010 North

Commerce Drive, Peachtree City, Georgia 30269, on Friday, February 21, 2020 at 10:00 a.m.

before the officer there present who is duly authorized by law to take your deposition by

stenographic means. Your designated representative(s) shall then and there be sworn as a witness

to give a deposition on oral examination by counsel for Petitioner pursuant to the entire Georgia

Civil Practice Act, including, but not limited to, O.C.G.A. §§ 9-11-30(b)(6), 9-11-32, 9-11-34, and

9-11-45, for the purpose of discovery, for the preservation of evidence and testimony to be used at

trial, and for all other purposes permitted by law.

        The deposition shall be taken pursuant to O.C.G.A. § 9-11-30(b)(6) which requires you to

designate one or more officers, directors and/or managing agents to testify on your behalf in regard

to the matters set forth in Exhibit “A” hereto. You are further required to prepare the designated

deponent(s) so that such person(s) can give complete, knowledgeable, and binding answer on

                                                  -5-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 7 of 42



behalf of Ariya Properties, LLC. Your designated deponent(s) shall testify as to the matters known

or reasonably available to you in regard to the documents, authenticity, and subject matter of the

topics listed in Exhibit “A” hereto. If for any reason this deposition cannot be commenced, or if

commenced, cannot be concluded on that day, the deposition will continue daily at the same time

and place until completed.

       YOU ARE FURTHER COMMANDED to produce the documents set forth in the

“Schedule of Documents to be Produced” on Exhibit “A” attached hereto on or before 5:00 pm on

Wednesday, February 19, 2020 to Petitioner’s counsel, Kevin L. Ward, Esq., at Schulten Ward

Turner & Weiss, LLP, 260 Peachtree Street NW, Suite 2700, Atlanta, Georgia 30303. Said

production may be by electronic mail to k.ward@swtwlaw.com at your option.

       ISSUED, this 11th day of February 2020.


                                             SCHULTEN WARD TURNER & WEISS, LLP

                                             /s/ Kevin L. Ward
                                             Kevin L. Ward, Georgia Bar No. 737020
                                             Ida Sassani, Georgia Bar No. 755953
                                             Counsel for Petitioner
Schulten Ward Turner & Weiss, LLP
260 Peachtree Street, NW, Suite 2700
Atlanta, Georgia 30303
404-688-6800 (Phone)
404-688-6840 (Facsimile)
k.ward@swtwlaw.com
i.sassani@swtwlaw.com




                                              -6-
        Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 8 of 42



                                         EXHIBIT “A”

                                          DEFINITIONS

As used in this request, the following words shall be defined as follows:

   1. “Person” means any natural person, corporation, limited liability company, partnership,

       proprietorship, association, organization or group of persons.

   2. “Document” means every writing or record of every type and description that is or has been

       in your possession, control, and/or custody, or of which you have knowledge, including,

       but not limited to, correspondence, letters, emails, electronic mail, electronic messages,

       facsimiles, exact copies, duplications, reproductions, communications, messages, memos,

       memoranda, tapes, stenographic notes, handwritten notes, notes, notebooks, diaries,

       papers, work papers, annotations, books, authorities, treatises, studies, surveys, reports,

       reviews, evaluations, assessments, examinations, investigations, appraisals, analyses,

       statements, descriptions, articles, graphs, grids, tables, charts, spreadsheets, worksheets,

       databases, contracts, statements, settlement statements, agreements, books, publications,

       pamphlets, estimates, invoices, payment receipts, logs, plans, plats, pictures, diagrams,

       sketches, drawings, photographs, videos, DVDs, CDs, calendars, desk calendars, computed

       disks, tapes, voice or other recording and computer records or other data compilations from

       which information can be obtained and translated. The term “document” is used herein in

       the broadest possible sense contemplated by any and all applicable court rules, and shall

       include, without limitation, drafts, duplicates, printouts, mark-ups, copies, print screens,

       and all handwritten, typewritten, electronically printed, recorded, taped, graphic, machine

       readable, computer generated, computer accessed or other material, of whatever nature and

       in whatever form, including all non-identical copies thereof and all copies bearing any

       notation or mark not found on the original.

                                               -7-
    Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 9 of 42



3. “You” and/or “your” means Ariya Properties, LLC, its directors, officers, agents, attorneys,

   affiliates, subsidiaries, divisions, partners, parents, predecessors, successors, joint

   venturers, employees, representatives, and any and all other persons acting for, purporting

   to act for, or subject to the control of the entity, or its subsidiaries, parents, predecessors or

   successors.

4. “Dlugolenski” shall refer to Debra Vaughn Dlugolenski a/k/a Debbie Dlugolenski a/k/a

   Debbie Dlugolenski Alford and each and every person acting on her behalf.

5. “Alford” shall refer to Clarence Dean Alford and each and every person acting on his

   behalf.

6. “Allied Energy” shall refer to Allied Energy Services, LLC and each and every person

   acting on its behalf.

7. “Augusta Waste-to-Energy” shall refer to Augusta Waste-to-Energy, LLC and each and

   every person acting on its behalf.

8. “Augusta Waste-to-Management” shall refer to Augusta Waste-to-Management, LLC and

   each and every person acting on its behalf.

9. “Augusta Project” shall refer to that certain municipal solid waste recovery and conversion

   plant to be located on the site of the Augusta-Richmond County, Georgia landfill.

10. “Kosha Litigation” shall refer to that lawsuit styled Kosha, LLC, et al. v. Clarence Dean

   Alford, et al., United States District Court, Middle District of Georgia, Case No. 4:19-cv-

   00172-CDL.

11. “Complaint” shall refer to the Complaint filed on October 18, 2019 in the Kosha Litigation.

12. “Kosha Plaintiffs” shall refer to the forty (40) plaintiffs who initiated the Kosha Litigation,

   either collectively or individually.



                                             -8-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 10 of 42



                                  30(B)(6) DEPOSITION TOPICS

1.     Any and all communications between you and Dlugolenski from January 1, 2016 to

       present.

2.     Any representations made by or purporting to be from Dlugolenski relating to Allied

       Energy, Augusta Waste-to-Energy, Augusta Waste-to-Management, the Augusta Project

       and/or any solar energy or waste-to-energy projects.

3.     Any evidence you have from any source that Dlugolenski had knowledge of loans being

       made by you and/or any of the Kosha Plaintiffs to Allied Energy, Augusta Waste-to-

       Energy, Augusta Waste-to-Management, or any entity you know or believe to be affiliated

       with Alford.

4.     Any evidence you have or are aware of that “Debbie Dlugolenski Alford had knowledge

       of and assisted Dean Alford in perpetration of the scheme to defraud” you as alleged in

       paragraph 44 of the Complaint.

5.     Any claims you have or plan to assert against the assets of Alford.

6.     Any claims you have or plan to assert against the assets of Dlugolenski and the factual

       basis for those claims.

7.     Any claims you have or plan to assert against the marital assets of Dlugolenski and Alford

       and the factual basis for those claims.

                         SCHEDULE OF DOCUMENTS TO BE PRODUCED


Please produce the following:

 1.    Any and all written communications between you and Dlugolenski from January 1, 2016

       to present.




                                                 -9-
     Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 11 of 42



2.   Any and all documents containing or referencing representations made by or purporting to

     be from Dlugolenski relating to Allied Energy, Augusta Waste-to-Energy, Augusta Waste-

     to-Management, the Augusta Project and/or any solar energy or waste-to-energy projects.

3.   Any and all documents from any source that show or evidence that Dlugolenski had

     knowledge of loans being made by you and/or any of the Kosha Plaintiffs to Allied Energy,

     Augusta Waste-to-Energy, Augusta Waste-to-Management, or any entity you know or

     believe to be affiliated with Alford.

4.   Any and all documents that evidence that “Debbie Dlugolenski Alford had knowledge of

     and assisted Dean Alford in perpetration of the scheme to defraud” you as alleged in

     paragraph 44 of the Complaint.

5.   Any and all documents which support any claims you have or plan to assert against the

     assets of Alford.

6.   Any and all documents which support any claims you have or plan to assert against the

     assets of Dlugolenski.

7.   Any and all documents which support any claims you have or plan to assert against the

     marital assets of Dlugolenski and Alford.




                                             - 10 -
Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 12 of 42
Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 13 of 42
Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 14 of 42
Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 15 of 42
Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 16 of 42
Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 17 of 42
Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 18 of 42
Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 19 of 42
Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 20 of 42
Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 21 of 42
Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 22 of 42
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 23 of 42
                                                                                     CLERK OF SUPERIOR COURT
                                                                                     PUTNAM COUNTY, GEORGIA
                                                                                   SUCV2019000231
                     IN THE SUPERIOR COURT OF PUTNAM COUNTY
                                                                                      FEB 11, 2020 04:23 PM
                                 STATE OF GEORGIA

DEBRA VAUGHN DLUGOLENSKI,                    )
                                             )
       Petitioner,                           )       CIVIL ACTION FILE
                                             )       NO. 2019CV231
v.                                           )
                                             )
CLARENCE DEAN ALFORD,                        )
                                             )
       Respondent.                           )
                                             )

        PETITIONER’S NOTICE OF 30(B)(6) DEPOSITION DUCES TECUM TO
               NON-PARTY SHAMIL MANAGEMENT GROUP, LLC

TO:    Shamil Management Group, LLC
       c/o Parul P. Patel, Registered Agent
       5059 Hawks Ridge Drive, Columbus, Georgia 31904

       PLEASE TAKE NOTICE that, pursuant to the provisions of the entire Georgia Civil

Practice Act, including, but not limited to, O.C.G.A. §§ 9-11-30(b)(6), 9-11-32, 9-11-34, and 9-

11-45, Petitioner Debra Vaughn Dlugolenski (“Petitioner”) will take the deposition of a Rule

30(b)(6) representative of SHAMIL MANAGEMENT GROUP, LLC at the Government Center

Tower, Ground Floor Conference Room, 100 E. 10th Street, Columbus, Georgia 31901 on

Thursday, February 20, 2020 at 1:00 p.m., before an officer there present who is duly authorized

by law to administer oaths and will be recorded by stenographic means. The deposition shall be

taken pursuant to the entire Georgia Civil Practice Act, including, but not limited to, O.C.G.A. §

9-11-30(b)(6) and O.C.G.A. § 9-11-45, for the purpose of discovery, for the preservation of

evidence and testimony to be used at trial, and for all other purposes permitted by law.

       Shamil Management Group, LLC shall designate one or more officers, directors and/or

managing agents to testify on its behalf in regard to the matters set forth in Exhibit “A” of the

enclosed Subpoena. Shamil Management Group, LLC is further required to prepare the designated
         Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 24 of 42



deponent(s) so that such person(s) can give complete, knowledgeable, and binding answer on

behalf of Shamil Management Group, LLC. The designated deponent(s) shall testify as to the

matters known or reasonably available in regard to the documents, authenticity, and subject matter

of the topics listed in Exhibit “A” of the enclosed Subpoena. If for any reason this deposition

cannot be commenced, or if commenced, cannot be concluded on that day, the deposition will

continue daily at the same time and place until completed.

         Shamil Management Group, LLC is further required to produce the documents set forth in

the “Schedule of Documents to be Produced” on Exhibit “A” of the enclosed Subpoena on or

before 5:00 p.m. on Tuesday, February 18, 2020 to Petitioner’s counsel, Kevin L. Ward, Esq.,

at Schulten Ward Turner & Weiss, LLP, 260 Peachtree Street NW, Suite 2700, Atlanta, Georgia

30303.

         This 11th day of February 2020.

                                             SCHULTEN WARD TURNER & WEISS, LLP


                                             /s/ Kevin L. Ward
                                             Kevin L Ward, Georgia Bar No. 737020
                                             Ida Sassani, Georgia Bar No. 755953
                                             Counsel for Petitioner
260 Peachtree Street, NW, Suite 2700
Atlanta, Georgia 30303
(404) 688-6800 Office
(404) 688-6840 Facsimile
k.ward@swtwlaw.com
i.sassani@swtwlaw.com




                                              -2-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 25 of 42



                     IN THE SUPERIOR COURT OF PUTNAM COUNTY
                                 STATE OF GEORGIA

DEBRA VAUGHN DLUGOLENSKI,                     )
                                              )
       Petitioner,                            )         CIVIL ACTION FILE
                                              )         NO. 2019CV231
v.                                            )
                                              )
CLARENCE DEAN ALFORD,                         )
                                              )
       Respondent.                            )
                                              )

                                CERTIFICATE OF SERVICE

       I hereby certify that I have this day caused a true and correct copy of the above and

foregoing Petitioner’s Notice of 30(b)(6) Deposition Duces Tecum to Non-Party Shamil

Management Group, LLC and attached Subpoena to Shamil Management Group, LLC for

Rule 30(b)(6) Deposition and for the Production of Documents to be served upon counsel for

Respondent by statutory electronic service and by filing same with the Clerk of Court using the

PeachCourt system which provides automatic notice to:

       Marcy A. Hanks, Esq.
       Foster Hanks & Ballard
       302 North Broad Street
       P.O. Box 710
       Monroe, Georgia 30655
       hanks@fhblawfirm.com

and upon the following by Federal Express, overnight delivery, at the following address:

       Shamil Management Group, LLC
       c/o Parul P. Patel, Registered Agent
       5059 Hawks Ridge Drive
       Columbus, Georgia 31904
       Tracking No. 7777 4256 7948

                                 [signature on following page]




                                                  -3-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 26 of 42



       So certified, this 11th day of February 2020.

                                             SCHULTEN WARD TURNER & WEISS, LLP

                                             /s/ Kevin L. Ward
                                             Kevin L. Ward, Georgia Bar No. 737020
Schulten Ward Turner & Weiss, LLP
260 Peachtree Street, N.W., Suite 2700
Atlanta, Georgia 30303
404-688-6800 (Phone)
404-688-6840 (Fax)
k.ward@swtwlaw.com




                                               -4-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 27 of 42



                      IN THE SUPERIOR COURT OF PUTNAM COUNTY
                                  STATE OF GEORGIA

DEBRA VAUGHN DLUGOLENSKI,                     )
                                              )
        Petitioner,                           )         CIVIL ACTION FILE
                                              )         NO. 2019CV231
v.                                            )
                                              )
CLARENCE DEAN ALFORD,                         )
                                              )
        Respondent.                           )
                                              )

       SUBPOENA TO NON-PARTY SHAMIL MANAGEMENT GROUP, LLC FOR
      RULE 30(b)(6) DEPOSITION AND FOR THE PRODUCTION OF DOCUMENTS

TO:     Shamil Management Group, LLC
        c/o Parul P. Patel, Registered Agent
        5059 Hawks Ridge Drive, Columbus, Georgia 31904

        YOU ARE HEREBY COMMANDED that, laying all other business aside, your

designated representative(s) shall personally be and appear at the Government Center Tower,

Ground Floor Conference Room, 100 E. 10th Street, Columbus, Georgia 31901 on Thursday,

February 20, 2020 at 1:00 p.m. before the officer there present who is duly authorized by law to

take your deposition by stenographic means. Your designated representative(s) shall then and

there be sworn as a witness to give a deposition on oral examination by counsel for Petitioner

pursuant to the entire Georgia Civil Practice Act, including, but not limited to, O.C.G.A. §§ 9-11-

30(b)(6), 9-11-32, 9-11-34, and 9-11-45, for the purpose of discovery, for the preservation of

evidence and testimony to be used at trial, and for all other purposes permitted by law.

        The deposition shall be taken pursuant to O.C.G.A. § 9-11-30(b)(6) which requires you to

designate one or more officers, directors and/or managing agents to testify on your behalf in regard

to the matters set forth in Exhibit “A” hereto. You are further required to prepare the designated

deponent(s) so that such person(s) can give complete, knowledgeable, and binding answer on

                                                  -5-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 28 of 42



behalf of Shamil Management Group, LLC. Your designated deponent(s) shall testify as to the

matters known or reasonably available to you in regard to the documents, authenticity, and subject

matter of the topics listed in Exhibit “A” hereto. If for any reason this deposition cannot be

commenced, or if commenced, cannot be concluded on that day, the deposition will continue daily

at the same time and place until completed.

       YOU ARE FURTHER COMMANDED to produce the documents set forth in the

“Schedule of Documents to be Produced” on Exhibit “A” attached hereto on or before 5:00 pm on

Tuesday, February 18, 2020 to Petitioner’s counsel, Kevin L. Ward, Esq., at Schulten Ward

Turner & Weiss, LLP, 260 Peachtree Street NW, Suite 2700, Atlanta, Georgia 30303. Said

production may be by electronic mail to k.ward@swtwlaw.com at your option.

       ISSUED, this 11th day of February 2020.


                                              SCHULTEN WARD TURNER & WEISS, LLP

                                              /s/ Kevin L. Ward
                                              Kevin L. Ward, Georgia Bar No. 737020
                                              Ida Sassani, Georgia Bar No. 755953
                                              Counsel for Petitioner
Schulten Ward Turner & Weiss, LLP
260 Peachtree Street, NW, Suite 2700
Atlanta, Georgia 30303
404-688-6800 (Phone)
404-688-6840 (Facsimile)
k.ward@swtwlaw.com
i.sassani@swtwlaw.com




                                               -6-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 29 of 42



                                         EXHIBIT “A”

                                          DEFINITIONS

As used in this request, the following words shall be defined as follows:

   1. “Person” means any natural person, corporation, limited liability company, partnership,

       proprietorship, association, organization or group of persons.

   2. “Document” means every writing or record of every type and description that is or has been

       in your possession, control, and/or custody, or of which you have knowledge, including,

       but not limited to, correspondence, letters, emails, electronic mail, electronic messages,

       facsimiles, exact copies, duplications, reproductions, communications, messages, memos,

       memoranda, tapes, stenographic notes, handwritten notes, notes, notebooks, diaries,

       papers, work papers, annotations, books, authorities, treatises, studies, surveys, reports,

       reviews, evaluations, assessments, examinations, investigations, appraisals, analyses,

       statements, descriptions, articles, graphs, grids, tables, charts, spreadsheets, worksheets,

       databases, contracts, statements, settlement statements, agreements, books, publications,

       pamphlets, estimates, invoices, payment receipts, logs, plans, plats, pictures, diagrams,

       sketches, drawings, photographs, videos, DVDs, CDs, calendars, desk calendars, computed

       disks, tapes, voice or other recording and computer records or other data compilations from

       which information can be obtained and translated. The term “document” is used herein in

       the broadest possible sense contemplated by any and all applicable court rules, and shall

       include, without limitation, drafts, duplicates, printouts, mark-ups, copies, print screens,

       and all handwritten, typewritten, electronically printed, recorded, taped, graphic, machine

       readable, computer generated, computer accessed or other material, of whatever nature and

       in whatever form, including all non-identical copies thereof and all copies bearing any

       notation or mark not found on the original.

                                               -7-
   Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 30 of 42



3. “You” and/or “your” means Shamil Management Group, LLC, its directors, officers,

   agents, attorneys, affiliates, subsidiaries, divisions, partners, parents, predecessors,

   successors, joint venturers, employees, representatives, and any and all other persons acting

   for, purporting to act for, or subject to the control of the entity, or its subsidiaries, parents,

   predecessors or successors.

4. “Dlugolenski” shall refer to Debra Vaughn Dlugolenski a/k/a Debbie Dlugolenski a/k/a

   Debbie Dlugolenski Alford and each and every person acting on her behalf.

5. “Alford” shall refer to Clarence Dean Alford and each and every person acting on his

   behalf.

6. “Allied Energy” shall refer to Allied Energy Services, LLC and each and every person

   acting on its behalf.

7. “Augusta Waste-to-Energy” shall refer to Augusta Waste-to-Energy, LLC and each and

   every person acting on its behalf.

8. “Augusta Waste-to-Management” shall refer to Augusta Waste-to-Management, LLC and

   each and every person acting on its behalf.

9. “Augusta Project” shall refer to that certain municipal solid waste recovery and conversion

   plant to be located on the site of the Augusta-Richmond County, Georgia landfill.

10. “Kosha Litigation” shall refer to that lawsuit styled Kosha, LLC, et al. v. Clarence Dean

   Alford, et al., United States District Court, Middle District of Georgia, Case No. 4:19-cv-

   00172-CDL.

11. “Complaint” shall refer to the Complaint filed on October 18, 2019 in the Kosha Litigation.

12. “Kosha Plaintiffs” shall refer to the forty (40) plaintiffs who initiated the Kosha Litigation,

   either collectively or individually.



                                             -8-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 31 of 42



                                  30(B)(6) DEPOSITION TOPICS

1.     Any and all communications between you and Dlugolenski from January 1, 2016 to

       present.

2.     Any representations made by or purporting to be from Dlugolenski relating to Allied

       Energy, Augusta Waste-to-Energy, Augusta Waste-to-Management, the Augusta Project

       and/or any solar energy or waste-to-energy projects.

3.     Any evidence you have from any source that Dlugolenski had knowledge of loans being

       made by you and/or any of the Kosha Plaintiffs to Allied Energy, Augusta Waste-to-

       Energy, Augusta Waste-to-Management, or any entity you know or believe to be affiliated

       with Alford.

4.     Any evidence you have or are aware of that “Debbie Dlugolenski Alford had knowledge

       of and assisted Dean Alford in perpetration of the scheme to defraud” you as alleged in

       paragraph 44 of the Complaint.

5.     Any claims you have or plan to assert against the assets of Alford.

6.     Any claims you have or plan to assert against the assets of Dlugolenski and the factual

       basis for those claims.

7.     Any claims you have or plan to assert against the marital assets of Dlugolenski and Alford

       and the factual basis for those claims.

                         SCHEDULE OF DOCUMENTS TO BE PRODUCED


Please produce the following:

 1.    Any and all written communications between you and Dlugolenski from January 1, 2016

       to present.




                                                 -9-
     Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 32 of 42



2.   Any and all documents containing or referencing representations made by or purporting to

     be from Dlugolenski relating to Allied Energy, Augusta Waste-to-Energy, Augusta Waste-

     to-Management, the Augusta Project and/or any solar energy or waste-to-energy projects.

3.   Any and all documents from any source that show or evidence that Dlugolenski had

     knowledge of loans being made by you and/or any of the Kosha Plaintiffs to Allied Energy,

     Augusta Waste-to-Energy, Augusta Waste-to-Management, or any entity you know or

     believe to be affiliated with Alford.

4.   Any and all documents that evidence that “Debbie Dlugolenski Alford had knowledge of

     and assisted Dean Alford in perpetration of the scheme to defraud” you as alleged in

     paragraph 44 of the Complaint.

5.   Any and all documents which support any claims you have or plan to assert against the

     assets of Alford.

6.   Any and all documents which support any claims you have or plan to assert against the

     assets of Dlugolenski.

7.   Any and all documents which support any claims you have or plan to assert against the

     marital assets of Dlugolenski and Alford.




                                             - 10 -
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 33 of 42
                                                                                      CLERK OF SUPERIOR COURT
                                                                                      PUTNAM COUNTY, GEORGIA
                                                                                    SUCV2019000231
                     IN THE SUPERIOR COURT OF PUTNAM COUNTY
                                                                                      FEB 11, 2020 04:23 PM
                                 STATE OF GEORGIA

DEBRA VAUGHN DLUGOLENSKI,                      )
                                               )
       Petitioner,                             )      CIVIL ACTION FILE
                                               )      NO. 2019CV231
v.                                             )
                                               )
CLARENCE DEAN ALFORD,                          )
                                               )
       Respondent.                             )
                                               )

        PETITIONER’S NOTICE OF 30(B)(6) DEPOSITION DUCES TECUM TO
                      NON-PARTY SWAMISHAKTI, LLC

TO:    Swamishakti, LLC
       c/o Jatin Pithadia, Registered Agent
       17 Pinecreek Drive, Columbus, Georgia 31904

       PLEASE TAKE NOTICE that, pursuant to the provisions of the entire Georgia Civil

Practice Act, including, but not limited to, O.C.G.A. §§ 9-11-30(b)(6), 9-11-32, 9-11-34, and 9-

11-45, Petitioner Debra Vaughn Dlugolenski (“Petitioner”) will take the deposition of a Rule

30(b)(6) representative of SWAMISHAKTI, LLC at the Government Center Tower, Ground Floor

Conference Room, 100 E. 10th Street, Columbus, Georgia 31901 on Thursday, February 20,

2020 at 3:00 p.m., before an officer there present who is duly authorized by law to administer

oaths and will be recorded by stenographic means. The deposition shall be taken pursuant to the

entire Georgia Civil Practice Act, including, but not limited to, O.C.G.A. § 9-11-30(b)(6) and

O.C.G.A. § 9-11-45, for the purpose of discovery, for the preservation of evidence and testimony

to be used at trial, and for all other purposes permitted by law.

       Swamishakti, LLC shall designate one or more officers, directors and/or managing agents

to testify on its behalf in regard to the matters set forth in Exhibit “A” of the enclosed Subpoena.

Swamishakti, LLC is further required to prepare the designated deponent(s) so that such person(s)
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 34 of 42



can give complete, knowledgeable, and binding answer on behalf of Swamishakti, LLC. The

designated deponent(s) shall testify as to the matters known or reasonably available in regard to

the documents, authenticity, and subject matter of the topics listed in Exhibit “A” of the enclosed

Subpoena. If for any reason this deposition cannot be commenced, or if commenced, cannot be

concluded on that day, the deposition will continue daily at the same time and place until

completed.

       Swamishakti, LLC is further required to produce the documents set forth in the “Schedule

of Documents to be Produced” on Exhibit “A” of the enclosed Subpoena on or before 5:00 p.m.

on Tuesday, February 18, 2020 to Petitioner’s counsel, Kevin L. Ward, Esq., at Schulten Ward

Turner & Weiss, LLP, 260 Peachtree Street NW, Suite 2700, Atlanta, Georgia 30303.

       This 11th day of February 2020.

                                             SCHULTEN WARD TURNER & WEISS, LLP


                                             /s/ Kevin L. Ward
                                             Kevin L Ward, Georgia Bar No. 737020
                                             Ida Sassani, Georgia Bar No. 755953
                                             Counsel for Petitioner
260 Peachtree Street, NW, Suite 2700
Atlanta, Georgia 30303
(404) 688-6800 Office
(404) 688-6840 Facsimile
k.ward@swtwlaw.com
i.sassani@swtwlaw.com




                                               -2-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 35 of 42



                     IN THE SUPERIOR COURT OF PUTNAM COUNTY
                                 STATE OF GEORGIA

DEBRA VAUGHN DLUGOLENSKI,                     )
                                              )
       Petitioner,                            )         CIVIL ACTION FILE
                                              )         NO. 2019CV231
v.                                            )
                                              )
CLARENCE DEAN ALFORD,                         )
                                              )
       Respondent.                            )
                                              )

                                CERTIFICATE OF SERVICE

       I hereby certify that I have this day caused a true and correct copy of the above and

foregoing Petitioner’s Notice of 30(b)(6) Deposition Duces Tecum to Non-Party Swamishakti,

LLC and attached Subpoena to Swamishakti, LLC for Rule 30(b)(6) Deposition and for the

Production of Documents to be served upon counsel for Respondent by statutory electronic

service and by filing same with the Clerk of Court using the PeachCourt system which provides

automatic notice to:

       Marcy A. Hanks, Esq.
       Foster Hanks & Ballard
       302 North Broad Street
       P.O. Box 710
       Monroe, Georgia 30655
       hanks@fhblawfirm.com

and upon the following by Federal Express, overnight delivery, at the following address:

       Swamishakti, LLC
       c/o Jatin Pithadia, Registered Agent
       17 Pinecreek Drive
       Columbus, Georgia 31904
       Tracking No. 7777 4243 2984

                                 [signature on following page]




                                                  -3-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 36 of 42



       So certified, this 11th day of February 2020.

                                             SCHULTEN WARD TURNER & WEISS, LLP

                                             /s/ Kevin L. Ward
                                             Kevin L. Ward, Georgia Bar No. 737020
Schulten Ward Turner & Weiss, LLP
260 Peachtree Street, N.W., Suite 2700
Atlanta, Georgia 30303
404-688-6800 (Phone)
404-688-6840 (Fax)
k.ward@swtwlaw.com




                                               -4-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 37 of 42



                      IN THE SUPERIOR COURT OF PUTNAM COUNTY
                                  STATE OF GEORGIA

DEBRA VAUGHN DLUGOLENSKI,                     )
                                              )
        Petitioner,                           )         CIVIL ACTION FILE
                                              )         NO. 2019CV231
v.                                            )
                                              )
CLARENCE DEAN ALFORD,                         )
                                              )
        Respondent.                           )
                                              )

               SUBPOENA TO NON-PARTY SWAMISHAKTI, LLC FOR
      RULE 30(b)(6) DEPOSITION AND FOR THE PRODUCTION OF DOCUMENTS

TO:     Swamishakti, LLC
        c/o Jatin Pithadia, Registered Agent
        17 Pinecreek Drive, Columbus, Georgia 31904

        YOU ARE HEREBY COMMANDED that, laying all other business aside, your

designated representative(s) shall personally be and appear at the Government Center Tower,

Ground Floor Conference Room, 100 E. 10th Street, Columbus, Georgia 31901 on Thursday,

February 20, 2020 at 3:00 p.m. before the officer there present who is duly authorized by law to

take your deposition by stenographic means. Your designated representative(s) shall then and

there be sworn as a witness to give a deposition on oral examination by counsel for Petitioner

pursuant to the entire Georgia Civil Practice Act, including, but not limited to, O.C.G.A. §§ 9-11-

30(b)(6), 9-11-32, 9-11-34, and 9-11-45, for the purpose of discovery, for the preservation of

evidence and testimony to be used at trial, and for all other purposes permitted by law.

        The deposition shall be taken pursuant to O.C.G.A. § 9-11-30(b)(6) which requires you to

designate one or more officers, directors and/or managing agents to testify on your behalf in regard

to the matters set forth in Exhibit “A” hereto. You are further required to prepare the designated

deponent(s) so that such person(s) can give complete, knowledgeable, and binding answer on

                                                  -5-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 38 of 42



behalf of Swamishakti, LLC. Your designated deponent(s) shall testify as to the matters known or

reasonably available to you in regard to the documents, authenticity, and subject matter of the

topics listed in Exhibit “A” hereto. If for any reason this deposition cannot be commenced, or if

commenced, cannot be concluded on that day, the deposition will continue daily at the same time

and place until completed.

       YOU ARE FURTHER COMMANDED to produce the documents set forth in the

“Schedule of Documents to be Produced” on Exhibit “A” attached hereto on or before 5:00 pm on

Tuesday, February 18, 2020 to Petitioner’s counsel, Kevin L. Ward, Esq., at Schulten Ward

Turner & Weiss, LLP, 260 Peachtree Street NW, Suite 2700, Atlanta, Georgia 30303. Said

production may be by electronic mail to k.ward@swtwlaw.com at your option.

       ISSUED, this 11th day of February 2020.


                                            SCHULTEN WARD TURNER & WEISS, LLP

                                            /s/ Kevin L. Ward
                                            Kevin L. Ward, Georgia Bar No. 737020
                                            Ida Sassani, Georgia Bar No. 755953
                                            Counsel for Petitioner
Schulten Ward Turner & Weiss, LLP
260 Peachtree Street, NW, Suite 2700
Atlanta, Georgia 30303
404-688-6800 (Phone)
404-688-6840 (Facsimile)
k.ward@swtwlaw.com
i.sassani@swtwlaw.com




                                              -6-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 39 of 42



                                         EXHIBIT “A”

                                          DEFINITIONS

As used in this request, the following words shall be defined as follows:

   1. “Person” means any natural person, corporation, limited liability company, partnership,

       proprietorship, association, organization or group of persons.

   2. “Document” means every writing or record of every type and description that is or has been

       in your possession, control, and/or custody, or of which you have knowledge, including,

       but not limited to, correspondence, letters, emails, electronic mail, electronic messages,

       facsimiles, exact copies, duplications, reproductions, communications, messages, memos,

       memoranda, tapes, stenographic notes, handwritten notes, notes, notebooks, diaries,

       papers, work papers, annotations, books, authorities, treatises, studies, surveys, reports,

       reviews, evaluations, assessments, examinations, investigations, appraisals, analyses,

       statements, descriptions, articles, graphs, grids, tables, charts, spreadsheets, worksheets,

       databases, contracts, statements, settlement statements, agreements, books, publications,

       pamphlets, estimates, invoices, payment receipts, logs, plans, plats, pictures, diagrams,

       sketches, drawings, photographs, videos, DVDs, CDs, calendars, desk calendars, computed

       disks, tapes, voice or other recording and computer records or other data compilations from

       which information can be obtained and translated. The term “document” is used herein in

       the broadest possible sense contemplated by any and all applicable court rules, and shall

       include, without limitation, drafts, duplicates, printouts, mark-ups, copies, print screens,

       and all handwritten, typewritten, electronically printed, recorded, taped, graphic, machine

       readable, computer generated, computer accessed or other material, of whatever nature and

       in whatever form, including all non-identical copies thereof and all copies bearing any

       notation or mark not found on the original.

                                               -7-
   Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 40 of 42



3. “You” and/or “your” means Swamishakti, LLC, its directors, officers, agents, attorneys,

   affiliates, subsidiaries, divisions, partners, parents, predecessors, successors, joint

   venturers, employees, representatives, and any and all other persons acting for, purporting

   to act for, or subject to the control of the entity, or its subsidiaries, parents, predecessors or

   successors.

4. “Dlugolenski” shall refer to Debra Vaughn Dlugolenski a/k/a Debbie Dlugolenski a/k/a

   Debbie Dlugolenski Alford and each and every person acting on her behalf.

5. “Alford” shall refer to Clarence Dean Alford and each and every person acting on his

   behalf.

6. “Allied Energy” shall refer to Allied Energy Services, LLC and each and every person

   acting on its behalf.

7. “Augusta Waste-to-Energy” shall refer to Augusta Waste-to-Energy, LLC and each and

   every person acting on its behalf.

8. “Augusta Waste-to-Management” shall refer to Augusta Waste-to-Management, LLC and

   each and every person acting on its behalf.

9. “Augusta Project” shall refer to that certain municipal solid waste recovery and conversion

   plant to be located on the site of the Augusta-Richmond County, Georgia landfill.

10. “Kosha Litigation” shall refer to that lawsuit styled Kosha, LLC, et al. v. Clarence Dean

   Alford, et al., United States District Court, Middle District of Georgia, Case No. 4:19-cv-

   00172-CDL.

11. “Complaint” shall refer to the Complaint filed on October 18, 2019 in the Kosha Litigation.

12. “Kosha Plaintiffs” shall refer to the forty (40) plaintiffs who initiated the Kosha Litigation,

   either collectively or individually.



                                             -8-
       Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 41 of 42



                                  30(B)(6) DEPOSITION TOPICS

1.     Any and all communications between you and Dlugolenski from January 1, 2016 to

       present.

2.     Any representations made by or purporting to be from Dlugolenski relating to Allied

       Energy, Augusta Waste-to-Energy, Augusta Waste-to-Management, the Augusta Project

       and/or any solar energy or waste-to-energy projects.

3.     Any evidence you have from any source that Dlugolenski had knowledge of loans being

       made by you and/or any of the Kosha Plaintiffs to Allied Energy, Augusta Waste-to-

       Energy, Augusta Waste-to-Management, or any entity you know or believe to be affiliated

       with Alford.

4.     Any evidence you have or are aware of that “Debbie Dlugolenski Alford had knowledge

       of and assisted Dean Alford in perpetration of the scheme to defraud” you as alleged in

       paragraph 44 of the Complaint.

5.     Any claims you have or plan to assert against the assets of Alford.

6.     Any claims you have or plan to assert against the assets of Dlugolenski and the factual

       basis for those claims.

7.     Any claims you have or plan to assert against the marital assets of Dlugolenski and Alford

       and the factual basis for those claims.

                         SCHEDULE OF DOCUMENTS TO BE PRODUCED


Please produce the following:

 1.    Any and all written communications between you and Dlugolenski from January 1, 2016

       to present.




                                                 -9-
     Case 4:19-cv-00172-CDL Document 55-1 Filed 02/17/20 Page 42 of 42



2.   Any and all documents containing or referencing representations made by or purporting to

     be from Dlugolenski relating to Allied Energy, Augusta Waste-to-Energy, Augusta Waste-

     to-Management, the Augusta Project and/or any solar energy or waste-to-energy projects.

3.   Any and all documents from any source that show or evidence that Dlugolenski had

     knowledge of loans being made by you and/or any of the Kosha Plaintiffs to Allied Energy,

     Augusta Waste-to-Energy, Augusta Waste-to-Management, or any entity you know or

     believe to be affiliated with Alford.

4.   Any and all documents that evidence that “Debbie Dlugolenski Alford had knowledge of

     and assisted Dean Alford in perpetration of the scheme to defraud” you as alleged in

     paragraph 44 of the Complaint.

5.   Any and all documents which support any claims you have or plan to assert against the

     assets of Alford.

6.   Any and all documents which support any claims you have or plan to assert against the

     assets of Dlugolenski.

7.   Any and all documents which support any claims you have or plan to assert against the

     marital assets of Dlugolenski and Alford.




                                             - 10 -
